 
SETTLEMENT AGREEMENT AND STIPULATION
 
THIS SETTLEMENT AGREEMENT and STIPULATION dated as of June, 2014 by and between
Frontier Beverage Company, Inc. ("Frontier" or the "Company"), a corporation
formed under the laws of the State of Nevada, and IBC Funds, LLC ("IBC"), a
Nevada Limited Liability Company.
 
BACKGROUND:
WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not less than $103,343.64; andWHEREAS, these liabilities are
past due; and
WHEREAS, IBC acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and
WHEREAS, IBC and Frontier desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A annexed
hereto (hereinafter collectively referred to as the "Claims").
NOW, THEREFORE, the parties hereto agree as follows:
1.   Defined Terms. As used in this Agreement, the following terms shall have
the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
"AGREEMENT" shall have the meaning specified in the preamble hereof.
 
"CLAIM AMOUNT" shall mean $103,343.64.
 
"COMMON STOCK" shall mean the Company's common stock, $.001 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).
 
 
 
1

--------------------------------------------------------------------------------

 
 
"COURT" shall mean Circuit Court within Manatee County, Florida.
 
"DISCOUNT" shall mean fifty (50%) percent.
"SALE PRICE" shall mean the Sale Price of the Common Stock on the Principal
Market.
"MARKET PRICE" on any given date shall mean the lowest Sale Price during the
Valuation Period.
"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.
 
"PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.
"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.
"TRADING PERIOD" shall mean Trading Days during the Valuation Period.
 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to
Dismissal (as defined below) subject to paragraph 7 herein, Company shall issue
and deliver to IBC shares of its Common Stock (the "Settlement Shares") as
follows:
 
 
 
2

--------------------------------------------------------------------------------

 
 


 
 
any substitute or replacement transfer agent for the Common Stock upon the
Company's appointment of any such substitute or replacement transfer agent).
"VALUATION PERIOD" shall mean the fifteen (15) day trading period preceding the
share request inclusive of the day of any Share Request pursuant to this
agreement (the "trading period"); provided that the Valuation Period shall be
extended as necessary in the event that (1) the Initial Issuance is delivered in
more than one tranches pursuant to Sections 3(a) and 3(e), and/or (2) one or
more Additional Issuances is required to be made pursuant to Section 3(d) below,
in which case the Valuation Period for each issuance shall be extended to
include additional trading days pursuant to such issuance. The Valuation Period
shall begin on the date of any Share Request pursuant to this Agreement, but
shall be suspended to the extent that any subsequent Initial Issuance tranche
and/or Additional Issuance is due to be made until such date as such Initial
Issuance tranche and/or Additional Issuance is delivered to IBC pursuant to
Section 3(b)(iii). Any period of suspension of the Valuation Period shall be
established by means of a written notice from IBC to the Company.
 
2.    Fairness Hearing. Upon the execution hereof, Company and IBC agree,
pursuant to Section 3(a)(10) of the Securities Act of 1933 (the "Act"), to
immediately submit the terms and conditions of this Agreement to the Court for a
hearing on the fairness of such terms and conditions, and the issuance exempt
from registration of the Settlement Shares. This Agreement shall become binding
upon the parties only upon entry of an order by the Court substantially in the
form annexed hereto as Exhibit A (the "Order").
3.   Settlement Shares. Following entry of an Order by the Court in accordance
with Paragraph 2 herein and the execution by IBC and Company of the Stipulation
and Order of
 
 
 
3

--------------------------------------------------------------------------------

 
 
a.    In settlement of the Claims, Company shall initially issue and deliver to
IBC, in one or more tranches as necessary subject to paragraph 3(f) herein,
shares of Common Stock (the "Initial Issuance"), subject to adjustment and
ownership limitations as set forth below, sufficient to satisfy the compromised
amount at a fifty percent (50%) discount to market (the total amount of the
claims divided by 50%) based on the market price during the valuation period as
defined herein through the issuance of freely trading securities issued pursuant
to Section 3(a)(10) of the Securities Act (the "settlement shares").
 
b.    No later than the first business day following the date that the Court
enters the Order, time being of the essence, Company shall: (i) cause its legal
counsel to issue an opinion to Company's transfer agent, in form and substance
reasonably acceptable to IBC and such transfer agent, that the shares of Common
Stock to be issued as the Initial Issuance and Additional Issuance (as defined
below) are legally issued, fully paid and non-assessable, are exempt from
registration under the Securities Act, may be issued without restrictive legend,
and may be resold by IBC without restriction; (ii) transmit via email, facsimile
and overnight delivery an irrevocable and unconditional instruction to Company's
stock transfer agent; and (iii) within three (3) days thereof, issue and deliver
to IBC Settlement Shares in one or more tranches as necessary, without any
legends or restrictions on transfer, sufficient to satisfy the compromised
amount, through the issuance of freely trading securities issued pursuant to
Section 3(a)10 of the Securities Act. Pursuant to this agreement, IBC Funds, LLC
may deliver a request to Frontier which states the dollar amount (designated in
U.S. dollars) of Common Stock to be


 
 
4

--------------------------------------------------------------------------------

 
 
issued to IBC Funds, LLC (the "Share Request"). The date upon which the first
tranche of the Initial Issuance shares have been received into IBC's account and
are available for sale by IBC shall be referred to as the "Issuance Date". In
the event that Company is delinquent on issuance of shares of stock to IBC
pursuant to the terms and conditions of this Section 3 within five (5) business
days of a request for issuance of shares pursuant to Court Order Granting
Approval of this Settlement Agreement, then the Discount shall be increased by
five percent (5%), as well as an additional five percent (5%) for each
additional delinquency of five (5) Trading Days up to a maximum Discount of
ninety percent (90%) until all Settlement Shares have been received by IBC and
Company has fully complied with all terms and conditions and obligations
pursuant to this Settlement Agreement and Stipulation.
 
c.    During the Valuation Period, the Company shall deliver to IBC, through the
Initial Issuance and any required Additional Issuance subject to paragraph 3(f)
herein that number of shares (the "Final Amount") with an aggregate value equal
to (A) the sum of the Claim Amount, divided by (B) the Purchase Price. The
parties acknowledge that the number of Settlement Shares to be issued pursuant
to this Agreement is indeterminable as of the date of its execution, and could
well exceed the current existing number of shares outstanding as of the date of
its execution.
 
d.    If at any time during the Valuation Period the Market Price is below 90%
of the Market Price on the day before the Issuance Date, Company will
immediately cause to be issued and delivered to IBC in accordance with the
provisions of Section 3(b) herein, such additional shares as may be required to
effect the purposes of this Settlement Agreement (each, an "Additional
Issuance"), subject to the limitation in the paragraph below. At the end of the
Valuation Period, if the sum of the Initial Issuance and any Additional Issuance
is greater than the Final Amount, IBC shall promptly deliver any remaining
shares to Company or its transfer agent for cancellation.
 
 
 
5

--------------------------------------------------------------------------------

 
 
e.    Notwithstanding anything to the contrary contained herein, it is the
intention of the parties that the Settlement Shares beneficially owned by IBC at
any given time shall not exceed the number of such shares that, when aggregated
with all other shares of Company then beneficially owned by IBC, or deemed
beneficially owned by IBC, would result in IBC owning more than 9.99% of all of
such Common Stock as would be outstanding on such date, as determined in
accordance with Section 16 of the Exchange Act and the regulations promulgated
thereunder. In compliance therewith, the Company agrees to deliver the Initial
Issuance and any Additional Issuances in one or more tranches.
 
f.    For the avoidance of doubt, the price used to determine the number of
shares of Common Stock to be delivered pursuant to any Share Request shall be
rounded up to the nearest decimal place of .00001.
 
4.            Necessary Action. At all times after the execution of this
Agreement and entry of the Order by the Court, each party hereto agrees to take
or cause to be taken all such necessary action including, without limitation,
the execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.
 
5.            Releases. Upon receipt of all of the Settlement Shares for and in
consideration of the terms and conditions of this Agreement, and except for the
obligations, representations and covenants arising or made hereunder or a breach
hereof, the parties hereby release, acquit and


 
 
6

--------------------------------------------------------------------------------

 
 
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors, successors and
assigns (the "Released Parties"), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims. Nothing contained herein shall be deemed to negate or affect
IBC's right and title to any securities heretofore issued to it by Company or
any subsidiary of Company.
6.            Representations. Company hereby represents, warrants and covenants
to IBC as follows:
a.    There are Five Hundred Million (500,000,000) shares of Common Stock of the
Company authorized, of which approximately Two Hundred Seventeen Million Eighty
One Thousand (217,081,000) Shares of Common Stock are issued and outstanding;
and approximately Two Hundred Eighty Two Million Nine Hundred Nineteen Thousand
(282,919,000) Shares of Common Stock are available for issuance pursuant hereto;
 
b.    The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
 
c.    The shares will be exempt from registration under the Securities Act and
issuable without any restrictive legend;
 
 
 
7

--------------------------------------------------------------------------------

 


 
                                    d.    The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock at least equal to
the greater of the number of shares that could be issued pursuant to the terms
of the Order and that Company shall reserve at its transfer agent, at a minimum,
Two Hundred Fifty Million (250,000,000) shares during the Valuation Period in
order to ensure that it can properly carry out the terms of this agreement,
which may only be released to Company once all of the settlement shares have
been delivered and converted pursuant to this agreement and Company's
obligations are otherwise fully satisfied or there has otherwise been a default
pursuant to the terms of this agreement;
 
                                    e.           If at any time it appears
reasonably likely that there may be insufficient authorized shares to fully
comply with the Order, Company shall promptly increase its authorized shares to
ensure its ability to timely comply with the Order;
                                    f.           The execution of this Agreement
and performance of the Order by Company and IBC will not (1) conflict with,
violate or cause a breach or default under any agreements between Company and
any creditor (or any affiliate thereof) related to the account receivables
comprising the Claims, or (2) require any waiver, consent, or other action of
the Company or any creditor, or their respective affiliates, that has not
already been obtained; Without limitation, the Company hereby waives any
provision in any agreement related to the account receivables comprising the
Claims requiring payments to be applied in a certain order, manner, or fashion,
or providing for exclusive jurisdiction in any court other than this Court;
    h.           The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;
 
 
 
8

--------------------------------------------------------------------------------

 


 
i.    The execution, delivery and performance of this Agreement by Company has
been duly authorized by all requisite action on the part of Company and its
Board of Directors (including a majority of its independent directors), and this
Agreement has been duly executed and delivered by Company;
 
j.    Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company's common stock or other
securities;
 
k.     There has been no modification, compromise, forbearance, or waiver
entered into or given with respect to the Claims. There is no action based on
the Claims that is currently pending in any court or other legal venue, and no
judgments based upon the Claims have been previously entered in any legal
proceeding;
1.                    There are no taxes due, payable or withholdable as an
incident of Seller's provision of goods and services, and no taxes will be due,
payable or withholdable as a result of settlement of the Claims;
m.                   Seller was not and within the past ninety (90) days has not
been directly or indirectly through one or more intermediaries in control,
controlled by, or under common control with, the Company and is not an affiliate
of the Company as defined in Rule 144 promulgated under the Act;
 
n.    To the best of the Company's knowledge, Seller is not, directly or
indirectly, utilizing any of the proceeds received from IBC for selling the
Claims to provide any consideration to or invest in any manner in the Company or
any affiliate of the Company;
 
o.                Company has not received any notice (oral or written) from the
SEC or Principal Market regarding a halt, limitation or suspension of trading in
the Common Stock; and Seller will not, directly or indirectly, receive any
consideration from or be compensated in any manner by, the Company, or any
affiliate of the Company, in exchange for or in consideration of selling the
Claims;
 
 
 
9

--------------------------------------------------------------------------------

 
 
q.   Company represents that none of the services provided or to be provided
which gave rise to the Claims were or are services related to promoting the
Company's Securities or that may be considered investor relations services;
 
r.   Company represents that each Claim being purchased pursuant hereto is a
bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes underlying each Claim are accurate representations
of the nature of the debt and the amounts owed by the Company to Seller;
 
s.   Company acknowledges that IBC or its affiliates may from time to time, hold
outstanding securities of the Company which may be convertible in shares of the
Company's common stock at a floating conversion rate tied to the current market
price for the stock. The number of shares of Common Stock issuable pursuant to
this Agreement may increase substantially in certain circumstances, including,
but not necessarily limited to the circumstance wherein the trading price of the
Common Stock declines during the Valuation Period. The Company's executive
officers and directors have studied and fully understand the nature of the
transaction contemplated by this Agreement and recognize that they have a
potential dilutive effect. The board of directors of the Company has concluded
in its good faith business judgment that such transaction is in the best
interests of the Company. The Company specifically acknowledges that its
obligation to issue the Settlement Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company. The Board of Directors of the
Company has further given its consent for each conversion of shares of stock
pursuant to this agreement and agrees and consents that same may occur below the
par value of the Company's Common Stock.
 
 
10

--------------------------------------------------------------------------------

 
 
t.    None of the transactions agreements or proceedings described above is
party of a plan or scheme to evade the registration requirements of the
Securities Act and Amazonas and MC are acting and has acted in an arms length
capacity.
 
7.    Continuing Jurisdiction. Simultaneously with the execution of this
Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the "Stipulation of Dismissal"). The parties hereto expressly agree that said
Stipulation of Dismissal shall not be filed, but shall be held in escrow by
counsel for MC Funds, LLC, until such time that Company has fully complied with
all of its obligations pursuant to this Settlement Agreement and Stipulation. In
order to enable the Court to grant specific enforcement or other equitable
relief in connection with this Agreement, (a) the parties consent to the
jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each
party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.
 
8.    Conditions Precedent/ D
a.    If Company shall default in promptly delivering the Settlement Shares to
IBC in the form and mode of delivery as required by Paragraphs 2, 3. 4 and 6
herein or otherwise fail in any way to fully comply with the provisions thereof;
 
 
 
11

--------------------------------------------------------------------------------

 
 
b.    If the Order shall not have been entered by the Court on or prior to
ninety (90) days after execution of this agreement;
 
c.   If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;
 
d.   If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors or other legal proceedings for any reason
shall be instituted by or against the Company; or if the trading of the Common
Stock shall have been halted, limited, or suspended by the SEC or on the
Principal Market; or trading in securities generally on the Principal Market
shall have been suspended or limited; or, minimum prices shall been established
for securities traded on the Principal Market; or the Common Stock is not
eligible or unable to be deposited for trade on the Principal Market; or the
Company is delinquent or has not made its required Securities and Exchange
Commission filings; or if at any time the Market Price for the Company's Common
Stock drops below .0009, or there shall have been any material adverse change
(i) in the Company's finances or operations, or (ii) in the financial markets
such that, in the reasonable judgment of the IBC, makes it impracticable or
inadvisable to trade the Settlement Shares; and such suspension, limitation or
other action is not cured within ten (10) trading days; then the Company shall
be deemed in default of the Agreement and Order and this Agreement and/or any
remaining obligations of IBC pursuant to this Agreement shall he voidable in the
sole discretion of IBC, unless otherwise agreed by written agreement of the
parties;
e.   In the event that the Company fails to fully comply with the conditions
precedent as specified in paragraph 8 a. through d. herein, then the Company
shall be deemed in default ofthe agreement and IBC, at its option and in its
sole discretion, may declare Company to be in default of the Agreement and
Order, and this Agreement and/or any remaining obligations of IBC pursuant to
this Agreement shall be voidable in the sole discretion of IBC, unless otherwise
agreed by written agreement of the parties. In said event, IBC shall have no
further obligation to comply with the terms of this agreement and can thus opt
out of making any remaining payments, if applicable, not previously made to
creditors as contemplated by the Claims Purchase Agreement as referenced in
schedule A.
 
 
 
12

--------------------------------------------------------------------------------

 
 
9.            Information. Company and IBC each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms,
contents, conditions and effects, and that no promise or representation of any
kind has been made to them except as expressly stated in this Agreement.
 
10.           Ownership and Authority. Company and IBC represent and warrant
that they have not sold, assigned, transferred, conveyed or otherwise disposed
of any or all of any claim, demand, right, or cause of action, relating to any
matter which is covered by this Agreement, that each is the sole owner of such
claim, demand, right or cause of action, and each has the power and authority
and has been duly authorized to enter into and perform this Agreement and that
this Agreement is the binding obligation of each, enforceable in accordance with
its terms.
 
11.           No Admission. This Agreement is contractual and it has been
entered into in order to compromise disputed claims and to avoid the uncertainty
and expense of the litigation. This Agreement and each of its provisions in any
orders of the Court relating to it shall not be offered or received in evidence
in any action, proceeding or otherwise used as an admission or concession as to
the merits of the Action or the liability of any nature on the part of any of
the parties hereto except to enforce its terms.
 
 
 
13

--------------------------------------------------------------------------------

 
 
12.           Binding Nature. This Agreement shall be binding on all parties
executing this Agreement and their respective successors, assigns and heirs.
 
13.           Authority to Bind. Each party to this Agreement represents and
warrants that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.
 
14.            Covenants.
 
a.     For so long as IBC or any of its affiliates holds any shares of Common
Stock, neither Company nor any of its affiliates shall vote any shares of Common
Stock owned or controlled by it (unless voting in favor of a proposal approved
by a majority of Company's Board of Directors), or solicit any proxies or seek
to advise or influence any person with respect to any voting securities of
Company; in favor of (1) an extraordinary corporate transaction, such as a
reorganization or liquidation, involving Company or any of its subsidiaries, (2)
a sale or transfer of a material amount of assets of Company or any of its
subsidiaries, (3) any material change in the present capitalizNuon or dividend
policy of Company, (4) any other material change in Company's business or
corporate structure, (5) a change in Company's charter, bylaws or instruments
corresponding thereto (6) causing a class of securities of Defendant to be
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (7) causing a class of equity securities of Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Securities Exchange Act of 1934, as amended, (8) terminating its Transfer Agent
(9) taking any action which would impede the purposes and objects of this
Settlement Agreement or (10) taking any action, intention, plan or arrangement
similar to any of those enumerated above. Nothing in this section shall be
deemed to exclude strategic decisions by Company made in an effort to expand the
Company except as expressly stated herein. The provisions of this paragraph may
not be modified or waived without further order of the Court.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
b.   Immediately upon the signing of the Settlement Order by the Court, the
Company shall cause to be filed a Form 8-K with the Securities and Exchange
Commission disclosing the settlement. The Company shall file such additional SEC
filings as may be required in respect of the transactions.
 
c.   IBC hereby covenants that they have not provided any funds or
otherconsideration to the Company and have no intent to do so. In no event shall
any of the funds received from the sale of shares of the Company in reliance
upon the Court Order be used to provide any consideration to the Company or any
affiliate of the Company.
 
15.           Indemnification. Company shall indemnify, defend and hold IBC and
its affiliates harmless with respect to all obligations of Company arising from
or incident or related to this Agreement, including, without limitation, any
claim or action brought derivatively or by the Seller or shareholders of
Company.


 
16.            Legal Effect. The parties to this Agreement represent that each
of them has been advised as to the terms and legal effect of this Agreement and
the Order provided for herein, and that the settlement and compromise stated
herein is final and conclusive forthwith, subject to the conditions stated
herein, and each attorney represents that his or her client has freely consented
to and authorized this Agreement after have been so advised.
 
17.            Waiver of Defense.Each party hereto waives a statement of
decision, and the right to appeal from the Order after its entry. Company
further waives any defense based on the rule against splitting causes of action.
The prevailing party in any motion to enforce the Order shall be awarded its
reasonably attorney fees and expenses in connection with such motion. Except as
expressly set forth herein, each party shall bear its own attorneys' fees,
expenses and costs.
 
18.            Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes. This Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement thereof. This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof.
 
19.   Choice of Law, Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Florida, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in State Court sitting in Manatee County, Florida.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
20.            Exclusivity. For a period of the later of one hundred eighty
(180) days from the date of the execution of this Agreement or upon IBC's final
sale of all shares of stock issued pursuant hereto subsequent to final
adjustment; (a) Company and its representatives shall not enter into any
exchange transaction under Section 3(a)(10) of the Securities Act nor directly
or indirectly discuss, negotiate or consider any proposal, plan or offer from
any other party relating to any liabilities, or any financial transaction having
an effect or result similar to the transactions contemplated hereby, and (b) IBC
shall have the exclusive right to negotiate and execute definitive documentation
embodying the terms set forth herein and other mutually acceptable terms.
 
21.            Inconsistency. In the event of any inconsistency between the
terms of this Agreement and any other document executed in connection herewith,
the terms of this Agreement shall control to the extent necessary to resolve
such inconsistency.
 
22.   NOTICES. Any notice required or permitted hereunder shall be given in
writing unless otherwise specified herein) and shall be deemed effectively given
on the earliest of
 
(a) the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,
 
(b) the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or
 
(c) the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):
 
 
 
16

--------------------------------------------------------------------------------

 
 
Company:
 
Frontier Beverage Company, Inc.
9291 NW 131h Place
Coral Springs, Florida 33071
Attn:
Telephone No.:
E-mail:                                               
 
with a copy to:
 
Michael G. Brown, Esquire
P.O. Box 19702
Sarasota, Florida 34237
941-780-1300 (phone)
941-296-7500 (fax)
Florida Bar No. 0148709
 
IBC Funds, LLC
Attn: Samuel Oshana
1170 Kane Concourse, Suite 404
Bay Harbor, Florida 33154
Telephone: 786-218-4651
 Email: sam@ibcfunds.com
 
and
 
Charles N. Cleland, Jr., P.A.
2127 Ringling Boulevard, Suite 104
Sarasota, Florida 34237
(941) 955-1595 phone
(941) 953-7185 facsimile
Florida Bar No. 0896195
ccleland@clelandpa.com email
 
 
 
17

--------------------------------------------------------------------------------

 
 
[sig.jpg]
 
 
18

--------------------------------------------------------------------------------

 

